Title: From James Madison to Richard Cutts, [ca. 26 August] 1812
From: Madison, James
To: Cutts, Richard


Dear Sir
[ca. 26 August 1812]
Soon after my last was sent off, I recd. your favor of . The report of the Capt: relative to what came to his knowledge at Halifax, agrees substantially with accts. thro’ other channels. It is pretty certain that the war was little looked for, and that some of its effects are not a little dreaded. Still we ought to be prepared for an angry & malignant prosecution of it, on the B. side, considering the character of the existing Cabinet, and the invitations to it in certain proceedings here. Whether the late advances towards an armistice, which originated at Halifax, are to be ascribed to an anxiety to facilitate peace, or an insidious view to gain time, is not known. It is certain however that they were made without adequate authority and clogged with conditions not admissible. We have heard nothing yet from England subsequent to a knowledge there of our declaration of war; and cannot therefore know the impression made by it. The candid having before their eyes the declarations thro’ Foster that G. B. would not repeal her orders as to us, in consequence of such a repeal by F. nay that she could not in justice to her allies do so; cannot fail to charge the war, not on our precipitation, but on the tardiness of the B. Govt. in the concessions finally resorted to. You will see in Mr. Gallatins circular, the ground on which importations of British Merchandize will legally rest. The importers will be able to appreciate the equitable considerations on which the cases will turn, when before the Authorities which will finally decide on them. From the arrival of some vessels without safe-conducts, and the general delay of the rest, some I find are apprehensive that a knowledge or suspicion of the war may have led to an Embargo. It is probable you will know more of the matter, by the time this reaches you, than is now known here. We are without late accts. from Hull; owing probably to obstructions in the mail & express routes. He has met with difficulties, it wd. seem, not at first anticipated. The Western Country is making zealous exertions to aid him. We are on the point of setting out on a short visit to Montpelier. We should be very happy to have you all with us. Affecte. respects to Mrs. Cutts, & the little family, Yrs. truly
James Madison
 